Case: 21-20135     Document: 00515914760          Page: 1    Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 25, 2021
                                   No. 21-20135                         Lyle W. Cayce
                                                                             Clerk

   Reidie James Jackson,

                                                            Plaintiff—Appellant,

                                       versus

   James A. Baidoo, Correctional Officer; Captain Garrett R.
   Simmons; Major Julia M. Rodriguez,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3920


   Before Southwick, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Reidie James Jackson, Texas prisoner # 1164177, appeals the district
   court’s dismissal of his complaint without prejudice because he was a
   sanctioned litigant barred from proceeding in forma pauperis (IFP) under 28
   U.S.C. § 1915(g).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20135      Document: 00515914760           Page: 2   Date Filed: 06/25/2021




                                     No. 21-20135


          “[W]e must consider the basis of our own jurisdiction, sua sponte if
   necessary.” Perez v. Stephens, 784 F.3d 276, 280 (5th Cir. 2015). A timely
   notice of appeal is a jurisdictional requirement for an appeal in a civil case.
   Bowles v. Russell, 551 U.S. 205, 214 (2007). In a civil matter, notice of appeal
   must be filed within 30 days of the entry of the judgment or order being
   appealed. 28 U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A).
          Jackson’s notice of appeal was not filed within 30 days of the entry of
   the district court’s final judgment or any of its postjudgment orders.
   Moreover, Jackson did not file a motion to excuse the delay under Federal
   Rule of Appellate Procedure 4(a)(5). See Henry v. Estelle, 688 F.2d 407, 407
   (5th Cir. 1982); Mann v. Lynaugh, 840 F.2d 1194, 1198-99 & n.4 (5th
   Cir. 1988). Therefore, we lack jurisdiction to consider his appeal. See Bowles,
   551 U.S. at 214. Accordingly, Jackson’s appeal is DISMISSED for lack of
   jurisdiction, and his motion for leave to proceed IFP on appeal is DENIED
   as moot.




                                          2